On Motion for Rehearing.
The writer did not participate in the opinion of the court at the time this cause was reversed and remanded, but from a consideration of the record believes that a proper disposition was made of the appeal. The real issue involved whether a tender or a proper offer was made at the time contended for as between Nobles and Tolleson should not have been withdrawn from the jury, and decided by the court in the condition of the testimony. If it were made of a sufficient amount to cover the proper amount owing to Tolleson at that time, plaintiff Nobles could materialize his equity of redemption and the trustee's sale would be inoperative; otherwise, if a proper tender or offer were not made and the proceedings and sale were regular and proper, the trustee's sale would carry the title to the property.
This record suggests two attempts to sell the property at trustee's sale and an abandonment by the beneficiary and trustee of the first proceeding to sell, and further suggests that, if a tender or proper offer were made, it was done during the pendency of the first proceeding and before the readvertisement, or posting of notices under the second proceeding. There is a suggestion in this record that the first proceeding was defective. If so, it may become a material inquiry before the judge and jury in another trial as to the accrual of the trustee's fees at the time the tender was alleged to have been made; or, if not defective, but thereafter abandoned, what would be the effect of the abandonment of the proceedings upon the matter and amount of tender, and the amount due the trustee on account of efforts having been made by him to sell?
We have not the benefit of a brief, nor discussion by able counsel upon this subject. The motion for a rehearing is in all things overruled.